


110 HR 4059 IH: Rural Clean Energy Superhighways

U.S. House of Representatives
2007-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4059
		IN THE HOUSE OF REPRESENTATIVES
		
			November 1, 2007
			Mr. Inslee (for
			 himself and Mr. Blumenauer) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Natural Resources and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To promote electric transmission construction in rural
		  areas with significant renewable energy potential, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Clean Energy Superhighways
			 Act.
		2.FindingsThe Congress finds that—
			(1)electricity
			 produced from renewable resources helps to reduce greenhouse gas emissions, and
			 limits emissions of other pollutants regulated pursuant to the Clean Air Act,
			 enhances national energy security, and provides substantial economic
			 benefits;
			(2)the potential
			 exists for a far greater percentage of electric production in the United States
			 to be generated through the use of renewable resources than current
			 levels;
			(3)many of the best
			 potential renewable energy resources are located in rural areas far from
			 population centers;
			(4)the lack of
			 adequate electric transmission capacity is one of the primary obstacles to the
			 development of electric generation facilities fueled by renewable energy
			 resources;
			(5)the economies of
			 many rural areas would substantially benefit from the increased development of
			 electric generation facilities fueled by renewable energy resources; and
			(6)it is in the
			 national interest for the Federal Government to implement policies that will
			 enhance the amount of electric transmission capacity available to take full
			 advantage of renewable energy resources to generate electricity.
			3.National
			 Renewable Energy Zones
			(a)In
			 generalTitle II of the Federal Power Act (16 U.S.C. 824 et seq.)
			 is amended—
				(1)by
			 inserting before the section heading of section 201 (16 U.S.C. 824 et seq.) the
			 following:
					
						ARegulation of
				Electric Utility
				Companies
						;
					and(2)by
			 adding at the end the following:
					
						BNational Renewable
				Energy Zones
							231.DefinitionsIn this subtitle:
								(1)The term
				Commission means the Federal Energy Regulatory
				Commission.
								(2)The term
				electricity from renewable energy means electric energy
				generated from—
									(A)solar, wind,
				geothermal or marine and hydrokinetic renewable energy;
									(B)biomass (as
				defined in section 203(b) of the Energy Policy Act of 2005);
									(C)landfill gas;
				or
									(D)incremental
				hydropower.
									(3)The term marine and hydrokinetic
				renewable energy means energy derived from—
									(A)waves, tides, and
				currents in oceans, estuaries, and tidal areas;
									(B)free flowing water
				in rivers, lakes, and streams;
									(C)free flowing water
				in an irrigation system, canal, or other man-made channel, including projects
				that utilize nonmechanical structures to accelerate the flow of water for
				electric power production purposes; or
									(D)differentials in
				ocean temperature (ocean thermal energy conversion).
									(4)The term
				Federal Transmitting Utility means a Federal Power Marketing
				Administration that owns or operates electric transmission facilities. Such
				term includes the Tennessee Valley Authority.
								(5)The term
				geothermal energy means energy derived from a geothermal deposit
				(within the meaning of section 613(e)(2) of the Internal Revenue Code of
				1986).
								(6)The term
				renewable energy trunkline means a radial transmission line,
				including all associated transmission facilities and equipment within a
				National Renewable Energy Zone, that is used to deliver electricity from
				renewable energy generators to the point where it connects to a high-voltage
				electric transmission system, including any modifications, additions or
				upgrades to such facilities and equipment. A renewable energy trunkline shall
				not include network upgrades.
								(7)The term
				network upgrades means the additions or modifications to the
				transmission system of the transmission provider required at or beyond the
				point at which the generators or renewable energy trunklines interconnect to
				the transmission system of the transmission provider to accommodate the
				transmission of renewable energy generated in a National Renewable Energy
				Zone.
								(8)The term Indian lands
				means—
									(A)any land within the
				limits of any Indian reservation, pueblo or Rancheria,
									(B)any land not within
				the limits of any Indian reservation, pueblo or Rancheria title to which was on
				the date of enactment of this Act either held in trust by the United States for
				the benefit of any Indian tribe or individual or held by any Indian tribe or
				individual subject to restriction by the United States against
				alienation,
									(C)any dependent
				Indian community, and
									(D)any land conveyed
				to any Alaska Native corporation under the Alaska Native Claims Settlement
				Act.
									(9)The term
				electricity consuming area means the area within which
				electricity from renewable energy would be consumed if a renewable energy
				trunkline or network upgrades were to be constructed to deliver electricity
				from renewable energy generated in a National Renewable Energy Zone.
								(10)The term
				incremental hydropower means additional hydroelectric power
				generation that is achieved from increased efficiency or additions of capacity
				made on or after January 1, 2001, at a hydroelectric facility that was placed
				in service before that date.
								232.Designation of
				national renewable energy zones
								(a)DesignationWithin
				6 months after the date of enactment of this subtitle, the President shall
				designate as a National Renewable Energy Zone each area that meets each of the
				following conditions:
									(1)The potential to
				contain in excess of one gigawatt of electricity generation capacity from
				renewable energy if there were a sufficient level of electric transmission
				capacity without having a material detrimental impact on reliability.
									(2)An insufficient
				level of electric transmission capacity to enable one or more electricity
				consuming areas to access the potential renewable energy generation capacity
				identified pursuant to paragraph (1).
									(3)Substantial demand
				in one or more electricity consuming areas for renewable energy that would be
				generated in the National Renewable Energy Zone if there were a sufficient
				level of transmission capacity.
									(b)FactorsIn
				making the designations required by subsection (a), the President shall take
				into account each of the following:
									(1)State and Federal
				requirements for utilities to incorporate renewable energy as part of serving
				load.
									(2)The impact of the
				development of renewable energy trunkline facilities and network upgrades on
				the aesthetic and environmental values of land contained in an area eligible
				for National Renewable Energy Zone designation.
									(3)Compatibility with
				regional transmission plans.
									(c)Additional
				facilitiesWithin 1 year after the designation of a National
				Renewable Energy Zone, the President, after consulting with the Federal
				Transmitting Utilities, shall identify, and provide public notice of, specific
				additional renewable energy trunkline facilities and network upgrades required
				to substantially increase the generation of electricity from renewable energy
				within each National Renewable Energy Zone. The President shall, when
				identifying transmission facilities pursuant to this subsection, take into
				account existing transmission plans for the areas included in a National
				Renewable Energy Zone.
								(d)Public
				viewsBefore designating an area as a National Renewable Energy
				Zone, the President shall, after notice and public comment, consider the views
				of affected States, Indian Tribe and other interested persons.
								(e)ExpansionThe
				President shall every 3 years after the date of enactment of this subtitle
				consider whether to expand an existing National Renewable Energy Zone or
				designate a new National Renewable Energy Zone pursuant to the criteria set
				forth in subsection (a).
								(f)DelistingThe
				President, after opportunity for public comment, shall every 9 years review the
				National Renewable Energy Zones designated pursuant to subsection (a) and
				delist those Zones that no longer meet the criteria specified in that
				subsection.
								233.Encouraging
				clean energy superhighway development in national renewable energy
				zones
								(a)Cost
				recovery(1)Consistent with sections
				205 and 206, the Commission shall issue and enforce such regulations as are
				necessary to ensure that a public utility that finances transmission capacity
				to transmit electricity from renewable energy from a National Renewable Energy
				Zone to an electricity consuming area after the date of enactment of this
				subtitle recovers through its rates for transmission service all prudently
				incurred costs and a reasonable return on equity associated with the
				construction and operation of such new transmission capacity. In making such
				regulations, the Commission shall take into account the current and future
				beneficiaries of the new transmission capacity.
									(2)A regulation under paragraph (1)
				shall be enforceable in accordance with the provisions of law applicable to
				enforcement of regulations under this Act.
									(b)Renewable energy
				trunkline transmission financing mechanismThe Commission shall
				permit a renewable energy trunkline built by a public utility referred to in
				this section in a National Renewable Energy Zone to, in advance of significant
				generation interconnection requests, be initially funded through a transmission
				charge imposed upon all transmission customers of the public utility or, if the
				renewable energy trunkline is built in an area served by a Regional
				Transmission Organization or independent system operator, all of the
				transmission customers of such Regional Transmission Organization or
				independent systems operator, if the Commission makes each of the following
				findings:
									(1)The renewable
				energy resources that would utilize the renewable energy trunkline are remote
				from the grid and load centers.
									(2)The renewable
				energy trunkline will likely result in multiple individual renewable energy
				electric generation projects being developed by multiple competing
				developers.
									(3)The renewable
				energy trunkline has at least one project subscribed through an executed
				generation interconnection agreement with the transmission provider and has
				tangible demonstration of additional interest.
									(c)New
				projectsAs new electric generation projects are constructed and
				interconnected to the renewable energy trunkline, the Commission shall require
				the transmission services contract holder for such generation project to, on a
				going forward basis, pay a pro-rata share of the renewable energy trunkline
				facility’s costs to the transmission provider in order to reduce the otherwise
				applicable rates of customers of the public utility or Regional Transmission
				Organization, unless the public utility proposes to the Commission, and the
				Commission accepts, an alternative whereby generation projects would pay a
				lesser amount.
								(d)Network upgrades
				cost allocation
									(1)Within 6 months
				after the date the President designates an area as a National Renewable Energy
				Zone, the State utility commissions or other appropriate bodies having
				jurisdiction over the public utilities providing electric service in the
				National Renewable Energy Zone or the related electricity consuming area may
				jointly propose to the Commission a cost allocation plan for network upgrades
				built by a public utility that would serve the electricity consuming
				area.
									(2)The Commission may
				approve the plan proposed by the States pursuant to paragraph (1) if, taking
				into account the users of the transmission facilities, the plan will result in
				rates that are just and reasonable and not unduly discriminatory or
				preferential and the plan would not unduly inhibit the development of renewable
				energy electric generation projects.
									(3)Unless a plan has
				been approved by the Commission pursuant to paragraph (2), the Commission shall
				fairly allocate the costs of new network upgrades built in the area by one or
				more public utility transmission providers (recognizing the national and
				regional benefits associated with increased access to electricity from
				renewable energy) pursuant to a rolled-in transmission charge in the rates of
				all public utility transmission providers in the National Renewable Energy zone
				and in the related electricity consuming area. Nothing in subsection (b) or in
				the Rural Clean Energy Superhighways Act shall expand, directly or indirectly,
				the jurisdiction of the Commission with respect to any Federal Transmitting
				Utility.
									(4)A cost allocation
				identified in paragraph (3) shall be deemed consistent with sections 205 and
				206.
									(e)RegulationsThe
				Commission shall issue and enforce such regulations as are necessary to ensure
				that electric generation produced from renewable sources are interconnected
				expeditiously to the
				grid.
								.
				(b)Federal
			 transmitting utilities(1)If no privately or publicly funded entity
			 commits within 3 years of the identification required in section 232(c) of the
			 Federal Power Act to finance (either on its own or through a third party
			 financing arrangement with a Federal Transmitting Utility) a network upgrade or
			 a renewable energy trunkline facility identified in such notice, a Federal
			 Transmitting Utility shall finance such facilities if the Federal Transmitting
			 Utility determines that—
					(A)the facilities would be, partially or
			 wholly, located within the area in which the Federal Transmitting Utility is
			 statutorily authorized to construct transmission facilities;
					(B)the facilities may be constructed and
			 operated without having a material detrimental impact on reliability;
					(C)equally effective, least cost,
			 nontransmission options are unavailable;
					(D)a substantial likelihood exists that
			 the facility will be sufficiently subscribed once constructed and will be
			 financially viable;
					(E)there are sufficient funds in the
			 Transmission Fund established by paragraph (5) to finance such facilities;
			 and
					(F)the facilities are not in conflict
			 with existing transmission plans for the areas included in a National Renewable
			 Energy Zone.
					(2)The Federal Transmitting Utility may
			 also study, construct, operate, and maintain facilities financed under
			 paragraph (1), or may cooperate with others in performing these functions, as
			 arranged at the discretion of the Federal Transmitting Utility.
				(3)Notwithstanding paragraphs (1) and
			 (2), a Federal Transmitting Utility shall not finance and construct a network
			 upgrade associated with transmission facilities owned by another party without
			 the consent of such party.
				(4)A Federal Transmitting Utility that
			 makes the determination to finance facilities pursuant to paragraph (1) shall
			 coordinate with any regional planning organizations and Federal and non-Federal
			 transmission-owning utilities, consistent with generally acceptable regional
			 coordination practices, to identify the best plans of service for those
			 facilities.
				(5)(A)Not more than
			 $10,000,000,000 is authorized, to be deposited in a Transmission Fund in the
			 United States Treasury. Amounts in such Fund shall be available for expenditure
			 by the Secretary of Energy, subject to annual appropriation, as provided in
			 this paragraph.
					(B)Subject to the availability of funds in the
			 Transmission Fund, the Secretary of Energy is authorized to issue and sell
			 bonds, notes, and other evidence of indebtedness to the Secretary of the
			 Treasury from time to time to finance the activities of the Federal
			 Transmitting Utilities authorized by paragraph (1). Except as specified in
			 subparagraph (C), amounts used for the purposes of this Act shall be recovered
			 by the Federal Transmitting Utility and repaid to the Transmission Fund over
			 the life of the facilities.
					(C)The Federal Transmitting Utility shall
			 establish rate and accounting policies and procedures to ensure that capital
			 expenditures incurred under this section are scheduled to be recovered by the
			 Federal Transmitting Utility and repaid to the Transmission Fund over the life
			 of the facilities. Operation and maintenance costs shall be recovered and
			 repaid to the Transmission Fund in the year incurred. These policies and
			 procedures shall categorize costs as nonreimbursable to the degree necessary so
			 as not to impact the rates paid by existing power and transmission customers of
			 the Federal Transmitting Utility, who shall not be liable for the costs of any
			 associated renewable energy trunklines or network upgrades except for the costs
			 associated with any transmission capacity financed pursuant to this section
			 that these customers utilize as determined by each Federal Transmitting
			 Utility. Any amounts that cannot be recovered as provided in this subparagraph
			 shall not be required to be repaid by the Federal Transmitting Utility to the
			 Transmission Fund in the United States Treasury.
					(6)The regulations promulgated pursuant
			 to this Act shall, to the maximum extent practicable, ensure that not less than
			 75 percent of the capacity of any radial network upgrade and renewable energy
			 trunkline facilities financed by a Federal Transmitting Utility pursuant to
			 this section shall be available for reservation on a priority basis for
			 electricity from renewable energy.
				(c)Commission
			 jurisdictionNothing in this subsection shall expand, directly or
			 indirectly, the jurisdiction of the Commission with respect to any Federal
			 Transmitting Utility.
			4.Federal Power
			 Marketing Administration and TVA
			(a)Promotion of
			 renewable energy and energy efficiencyThe Western Area Power
			 Administration, the Southeastern Area Power Administration, the Southwestern
			 Area Power Administration and the Tennessee Valley Authority shall each
			 identify and, to the extent economically feasible and not inconsistent with
			 other statutory obligations, take steps to promote energy conservation and
			 renewable energy electric resource development in the regions served by such
			 utility.
			(b)Acquisition of
			 renewable energy and renewable energy creditsEach Federal Power
			 Marketing Administration and the Tennessee Valley Authority may, subject to
			 advance payment arrangements by the Federal Government being in place that
			 assure the Federal Power Marketing Administration is held financially harmless
			 for its actions pursuant to this section, use its purchasing power to acquire
			 on behalf of the Federal Government electricity from renewable energy and
			 renewable energy credits in sufficient amounts to meet the requirements of
			 section 203 of the Energy Policy Act of 2005. The Federal agencies on behalf of
			 which a Federal Power Marketing Administration or the Tennessee Valley
			 Authority acquires renewable energy or renewable energy credits shall fully
			 reimburse the Federal Power Marketing Administration or the Tennessee Valley
			 Authority for such transactions.
			(c)Tribal renewable
			 energyEach Federal Power Marketing Administration and the
			 Tennessee Valley Authority shall identify opportunities for promoting the
			 development of facilities generating electricity from renewable energy on
			 Indian lands.
			(d)Nonreimbursable
			 fundsThe amounts expended by a Federal Power Marketing
			 Administration or the Tennessee Valley Authority pursuant to this section shall
			 not be subject to reimbursement by the customers of such utility.
			5.Consistency with
			 environmental lawsNothing in
			 this Act shall be deemed to waive any existing Federal or State environmental
			 protection provision, including the requirements of—
			(1)the National
			 Forest Management Act of 1976 (16 U.S.C. 472a et seq.);
			(2)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.);
			(3)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4231 et seq.);
			(4)the Federal Water
			 Pollution Control Act of 1969 (33 U.S.C. 1251 et seq.); or
			(5)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
			
